TEtE         A       NEWGENERAL
                         TEXAS




Hon. wk. ?f.Hensley               Opinion Ro. v-1127.
Criminal Mstrlct Attorney
Bexar County                      Re: Whether Article 682ga,
San Antonio, Texas                    V.C.S., authorizinga
                                      State or dlstrlct of-
                                      ficer In militaryserv-
                                      ice to direct payment
                                      of his compensationto
                                      one temporarilyfill-
                                      ing the office applies
                                      to a Criminal District
Dear Sir:                            Attorney.

            Your request for an opinion reads in part a8
followsn
              . ,Do the provris


    called Into military service?
              If said statute does apply and
            w2.
    the Criminal Mstrict Attorney complies
    with the statute by filing the reqnired
    waivep with the Comptroller,would the
    CommissionersCourt and/& the Auditor of
    the officer's county be authorized to pay
    the salary of the office to the person
    designated to temporarilyfill the office
    during the absence of the regularly elect-
    ed officer?"
            Article 682ga, V.C.S., providea:
         'Section 1. Any person holdlm a
    State or District office in the State of
           whether as a member of the execu-
    Be?   legislativeor judicial departments,
    when'called Into the lllilitarg
                                  service of
    either the State or Rational Governments,
    is hereby authorized to ffle wlth the COW-
    troller of Public Accounts of the State, a
                                                             ;   .



Hon. Wm. If.Hensley, page 2   (V-1127)


    statement or certificateIn writing, to
    the effect that he waives the payment of
    his salary or pay OF the emoluments of
    his said office during the period of his
    military service and authorizingthe pay-
    ment of such salary, pay OP emoluments of
    his office to any other person, who, un-
    der the provisions of any law of this State
    is appointed OP elected to temporarilyfill
    such civil office during the absence of such
    officer, such waiver OP assignment to termi-
    nate lzzzediatelgupon the release OF dis-
    charge of said officer from such military
    serviceo
         "Sec. 2. Such waiver or assignment
    shall be suffic‘ientauthority for the Comp-
    troller of Public Accounts of the State of
    Texas to issue State warrants and to pax
    such person so holding such officerVs posi-
    tion during his absence in military service
    out of appropriations,madeby the Legisla-
    hre for such office.
          "Sec. 3. The filing with the Comptrol-
     ler of Public Accounts of the State of Texas
     of such waiver or assinnmentorovided for In
     this Act shall never b; construed by any Court
     of this State to be a resignationPram hls of-
     fice by the person entering the zdlitarg serv-
     ice of the State or Eational GoverzzzenteOP
     that his office is vacant by reason thereof."
     (Emphasisadded.)
          The emphasized portion of Article 6829a, Ver-
non's Civil Statutes, shows conclusivelythat its provi-
sions are onlv aDDliCable to Dersons holdinz a State OP
district office in the State of Texas whose-salariesare
paid by warrants issued by the Comptroller of Public Ao-
counts of the State of Texas and to no other. Although
the C~imlnal Mstrict Attorney of Bexar County is a dis-
trict officer within the meaning of certain statutes,his
salary is not paid by warrants issued by the Comptroller
of Public Accounts on the State Treasury, but is paid by
the county from the County Officer's Salary Fund, to which
the State makes an apportionment. Att'y Gen. Op. O-6676
(1945)*
         Therefore, in answer to your questions,you are
.   ’

        Hon. Wm. If.Rensley, page 3   (V-1127)



        advised that the provisions of Article @29a are not
        applicable to the Criminal Mstrlct Attorney of Bexar
        county.


                  The provisions of Article 6829a,, au-
             thorizlng an officer to dlxeot payment of
             his compensationto one temporarilyfill-
             ing the office, are not applicable to the
             Criminal Mstrict Attorney of Dexar County
             because his salary Is not paid by warrants
             issued by the Comptroller of Public Ac-
             counts.
        APPROVEI):                          Yours very truly,
        J. C. Davis, Jr.                      PRICE MlKEL
        County Affairs DlVlSion             Attorney General
        Everett Hutchinson
        Executive Assistant
                                            m
        Charles D. Mathews
        First Assistant                           Assistant
        JR:mv